Case: 2:20-cv-04120-ALM-KAJ Doc #: 1 Filed: 08/12/20 Page: 1 of 10 PAGEID #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

ROBERT CLARK and
LYNDA CLARK,

Plaintiffs,
VS. Case No.
AMERICAN CREDIT ACCEPTANCE, LLC

Defendant.

COMPLAINT

COMES NOW the Plaintiffs, Robert Clark and Lynda Clark, by counsel, and file this

Complaint against American Credit Acceptance, LLC, and alleges and avers as follows:

INTRODUCTION AND JURISDICTION
The Plaintiffs’ complaint is based on the Telephone Consumer Protection Act found at
47 U.S.C. Section 227, et. seq. (hereinafter, TCPA). Jurisdiction in this Court arises under 28 U.S.C,
Section 1331 which grants original jurisdiction of all civil actions arising under the laws of the United
States.

FACTS

 

ls Plaintiffs Robert Clark and Lynda Clark are residents of Gallia County, Ohio, and
reside at 904 County Road 73 in Crown City, OH, 45623. Plaintiffs allegedly owe a consumer debt
to American Credit Acceptance, LLC (“American Credit Acceptance’). The collection of said debt
is the subject of this action.

2. The Plaintiffs are a “person” as defined in by 47 U.S.C. Section 153(39).

3, Defendant is a corporation with its principle place of business in South Carolina and
Case: 2:20-cv-04120-ALM-KAJ Doc #: 1 Filed: 08/12/20 Page: 2 of 10 PAGEID #: 2

which does business in the state of Ohio. Defendant is a creditor of the Plaintiffs.

4, The Defendant is “person” as defined in by 47 U.S.C. Section 15339).

5. That the Plaintiffs have a cellular telephone number which they use only as a cell
phone number.

6. With few exceptions that include calls made for emergency purposes and calls made
with prior express consent, the TCPA makes it unlawful to make any call to a cellular telephone using
any automatic telephone dialing system or an artificial or prerecorded voice.

y After the Plaintiffs allegedly became in arrears upon Plaintiffs’ consumer account
with Defendant, Defendant began to engage in collection of such indebtedness by telephone and
mail.

8. That beginning on or around February 18, 2020 and continuing through March 12,
2020, the Defendant called the Plaintiffs’ cellular telephone number repeatedly.

9. That the Defendant called the Plaintiffs from telephone numbers including, but not
limited to, 1-866-544-3430.

10... That when the Defendant contacted the Plaintiffs on the cellular phone, the
Defendant used an automatic telephone dialing system and/or pre-recorded or artificial voice.

i, That the Defendant’s calls were not made for emergency purposes.

12: That the Plaintiff repeatedly told the Defendant to not call them, but the Defendant
refused.

13. That in fact on one occasion the Defendant told the Plaintiffs that it didn’t care that
the Plaintiffs had filed bankruptcy — they would continue to call as much as they want.

14, That the Plaintiffs suffered significant frustration, annoyance, inconvenience and

harassment as a result of the Defendant’s repeated calling.
Case: 2:20-cv-04120-ALM-KAJ Doc #: 1 Filed: 08/12/20 Page: 3 of 10 PAGEID #: 3

15. That after the Defendant was told repeatedly to stop calling the Plaintiffs, the
Defendant knew or should have known it had no consent to call the Plaintiffs and that any consent
that may have previously been given was repeatedly revoked by the Plaintiffs.

16. That in fact, the Defendant deliberately chose to ignore the Plaintiffs revoking of

any consent to be called on their cell phone.

17. Defendant consistently used an auto-dialing capable device and/or an artificial or
prerecorded voice message in making calls to the Plaintiffs on their cellular telephones.

18. The Plaintiffs retained attorney Ben Sheridan of Klein & Sheridan, LC, to represent
Plaintiffs’ interest in connection with the consumer debt for which Defendant contended the
Plaintiffs became in arrears.

19. Thereafter, on or about January 24, 2020, Plaintiffs advised the Defendant that it was
no longer authorized to contact the Plaintiffs through the means of a telephone call with Defendant.

20. Plaintiffs expressly requested that the Defendant absolutely stop calling them and
revoked by verbal means any authorization Defendant had to contact the Plaintiffs on the
telephone.

21. Plaintiffs do not recall ever providing consent for the Defendant to call their cellular
telephones. However, to the extent such consent was implied or otherwise provided, the Plaintiffs,
in the above-described phone call, unambiguously removed the Defendant’s authorization to call
them at any number, including their cellular phones.

oe, Thereafter, Defendant continued to utilize an automated dialing capable system to
cause telephone calls to be placed to the Plaintiffs on their cellular telephones.

2. The Defendant maintains records of each call placed to the Plaintiffs by date, time

called, duration of call, the identity of the Defendant’s employees, and notes or codes placed upon
Case: 2:20-cv-04120-ALM-KAJ Doc #: 1 Filed: 08/12/20 Page: 4 of 10 PAGEID #: 4

such record by the Defendant’s employees. Such records will reflect that the Defendant placed
numerous telephone calls to the Plaintiffs’ cellular telephone numbers after any consent to call was
expressly revoked.

24. ‘That the actions of the Defendants were done in an intentional and unlawful
manner, without bona fide error, and without any legal justification or excuse.

25. That as a result of the Defendants actions, the Plaintiffs have suffered the losses
and damages as set forth above and are entitled to an award of statutory damages, actual damages

and treble damages.

COUNT I

VIOLATIONS OF THE TELEPHONE CONSUMER
PROTECTION ACT

26. The Plaintiffs incorporate the previous paragraphs as if fully set forth herein.

27. The Defendant used a predictive or other automated dialer system to call the
Plaintiffs on their cell phones.

28. The predictive or automated dialer system resulted in numerous calls being placed
by the Defendant to the Plaintiffs’ cell phones.

29. The Plaintiffs verbally removed any consent that may have existed to call the
Plaintiffs’ cell phones on a telephone call on or about January 24, 2020.

30. Plaintiffs provided the Defendant with Plaintiffs’ cell phone number(s) along with
other relevant numbers so Defendant could easily update its records and set its system to do not
call.

al, Nevertheless, Defendant continued to call Plaintiffs’ cell phones by using an

automated dialer device.
Case: 2:20-cv-04120-ALM-KAJ Doc #: 1 Filed: 08/12/20 Page: 5 of 10 PAGEID #: 5

32, As aresult of the Defendant’s actions, Defendant has repeatedly violated the TCPA
47 USCS § 227(b)(1).

ao. The Defendant’s violations of the TCPA were willful, as the Plaintiffs verbally
expressly removed their consent to call their cell phones upon answering unwanted calls, and the
Defendant ignored them.

34. As a result of the Defendant’s actions, Plaintiffs have been annoyed,
inconvenienced, harassed, bothered, upset, angered, harangued and otherwise caused emotional

distress.

DEMAND FOR RELIEF

Plaintiffs demand from the Defendant:

(a) General and/or actual damages;

(b) $500 per violation of the Telephone Consumer Protection Act as provided
for in in 47 USCS § 227(b)(3)(B);

(c) $1,500 per violation of the TCPA to the extent the violations are found to be
willful under 47 USCS § 227(b)(3)(C);

(d) Attorney’s fees and costs pursuant to the TCPA; and

(e) Such other relief as the Court shall deem just and proper under the attendant

circumstances.

PLAINTIFFS DEMAND A JURY TRIAL ON ALL ISSUES SO TRIABLE
Case: 2:20-cv-04120-ALM-KAJ Doc #: 1 Filed: 08/12/20 Page: 6 of 10 PAGEID #: 6

/s/ John N. Ellem
John N. Ellem (WV Bar #6027)
(Ohio S.Ct. #62842)
ELLEM LAW OFFICE, PLLC
914 Market Street, Suite 207
P.O. Box 322
Parkersburg, WV 26102-0322
Telephone — (304) 424-5297
Telecopier — (304) 865-1585
john@ellemlawoffice.com
Co-Counsel for Plaintiff

Benjamin M. Sheridan, Esq.

Klein & Sheridan, LC

3566 Teays Valley Road

Hurricane, WV 25526

Telephone: (304) 562-7111

Fax (304) 562-7115

Email: bsheridan@kswvlaw.com
Co-Counsel for Plaintiff

Admission to be sought Pro Hac Vice

ROBERT CLARK AND LYNDA CLARK
BY COUNSEL
Case: 2:20-cv-04120-ALM-KAJ Doc #: 1 Filed: 08/12/20 Page: 7 of 10 PAGEID #: 7

VERIFICATION OF COMPLAINT AND CERTIFICATION
STATE OF OH )
COUNTY OF GALLIA )

Pursuant to 28 U.S.C. § 1746, Plaintiff Robert Clark , having first been duly
sworn and upon oath, verifies, certifies, and declares as follows:

1. | am a Plaintiff in this civil proceeding.

2. | have read the above-entitled civil Complaint prepared by my attorneys
and | believe that all of the facts contained in it are true, to the best of my
knowledge, information and belief formed after reasonable inquiry.

3. | believe that this civil Complaint is well grounded in fact and warranted by
existing law or by a good faith argument for the extension, modification, or
reversal of existing law.

4. | believe that this civil Complaint is not interposed for any improper
purpose, such as to harass any Defendant(s), cause unnecessary delay
to any Defendant(s), or create a needless increase in the cost of litigation
to any Defendant(s), named in the Complaint.

5. | have filed this civil Complaint in good faith and solely for the purposes
set forth in it.

6. Each and every exhibit | have provided to my attorneys which has been
attached to this Complaint is a true and correct copy of the original.

7. Except for clearly indicated redactions made by my attorneys where
appropriate, | have not altered, changed, modified, or fabricated these
exhibits, except that some of the attached exhibits may contain some of
my own handwritten notations.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 07/15/2020

CUete

signature

 

Doc ID: 3f7fc92b6e8292bd09f30339345bcccedae07 7ef
Case: 2:20-cv-04120-ALM-KAJ Doc #: 1 Filed: 08/12/20 Page: 8 of 10 PAGEID #: 8

V HELLOSIGN

TITLE

FILE NAME

DOCUMENT ID

AUDIT TRAIL DATE FORMAT

STATUS

Audit Trail

Hello
Digital_Complaint...715-1-14i203n.pdf
3f7fc92b6e8292bd09130339345bcccedae077ef
MM /DD/YYYY

Completed

This document was requested on kswvlaw.cliogrow.com and signed on kswvlaw.cliogrow.com

Document History

G 07/15/2020
SENT 17:37:34 UTC
> 07/17/2020
VIEWED 22:38:31 UTC
a 07/17 / 2020
SIGNED 22:41:15 UTC
4 07/17/2020
COMPLETED 22:41:15 UTC

Powered by YW HELLOSIGN

Sent for signature to Robert Clark (robertgayle1 0@gmail.com)
from astevens@kswvlaw.com
IP: 173.80.169.199

Viewed by Robert Clark (robertgayle1 0@gmail.com)
IP: 174.229.131.17

Signed by Robert Clark (robertgayle10@gmail.com)
IP: 174.229.131.17

The document has been completed.
Case: 2:20-cv-04120-ALM-KAJ Doc #: 1 Filed: 08/12/20 Page: 9 of 10 PAGEID #: 9

VERIFICATION OF COMPLAINT AND CERTIFICATION

STATE OF OH )
COUNTY OF GALLIA

Pursuant to 28 U.S.C. § 1746, Plaintiff Lynda Clark , having first been duly
sworn and upon oath, verifies, certifies, and declares as follows:

1. lam a Plaintiff in this civil proceeding.

2. | have read the above-entitled civil Complaint prepared by my attorneys
and | believe that all of the facts contained in it are true, to the best of my
knowledge, information and belief formed after reasonable inquiry.

3. | believe that this civil Complaint is well grounded in fact and warranted by
existing law or by a good faith argument for the extension, modification, or
reversal of existing law.

4. | believe that this civil Complaint is not interposed for any improper
purpose, such as to harass any Defendant(s), cause unnecessary delay
to any Defendant(s), or create a needless increase in the cost of litigation
to any Defendant(s), named in the Complaint.

5. | have filed this civil Complaint in good faith and solely for the purposes
set forth in it.

6. Each and every exhibit | have provided to my attorneys which has been
attached to this Complaint is a true and correct copy of the original.

7. Except for clearly indicated redactions made by my attorneys where
appropriate, | have not altered, changed, modified, or fabricated these
exhibits, except that some of the attached exhibits may contain some of
my own handwritten notations.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 07/15/2020

pee

 

Signature

Doc ID: d89f97af94bd7a27fd43ce5268e0324259f79f47
Case: 2:20-cv-04120-ALM-KAJ Doc #: 1 Filed: 08/12/20 Page: 10 of 10 PAGEID #: 10

V HELLOSIGN

TITLE
FILE NAME

DOCUMENT ID

AUDIT TRAIL DATE FORMAT

STATUS

Audit Trail

Hello
Digital_Complaint...715-1-1 m02jtv.pdf
d89f97af94bd7a27fd43ce526860324259f79147
MM/DD/YYYY

Completed

This document was requested on kswvlaw.cliogrow.com and signed on kswvlaw.cliogrow.com

Document History

CG

SENT

©

VIEWED

fee

SIGNED

Y

COMPLETED

07/15/2020
17:43:56 UTC

07/17/2020
18:08:56 UTC

07/17 / 2020
18:10:57 UTC

07/17/2020
18:10:57 UTC

Powered by W HELLOSIGN

Sent for signature to Lynda Clark
{lyndaroseclark65@gmail.com) from astevens@kswvlaw.com
IP: 173.80.169.199

Viewed by Lynda Clark (lyndaroseclark65@gmail.com)
IP: 174.229.129.108

Signed by Lynda Clark (lyndaroseclark65@gmail.com)
IP: 174.229.129.108

The document has been completed.
